ORDER ON MANDATE
PER CURIAM.
WHEREAS, the judgment of this court, 405 So.2d 177 (Fla.App.), was entered on August 4, 1981 reversing the judgment and sentence of the Circuit Court for Dade County, Florida, in the above styled cause; and
WHEREAS, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, 419 So.2d 1088 (Fla.), by its opinion and judgment filed September 14, 1982 and mandate now lodged in this court, affirmed in part and reversed in part.
NOW, THEREFORE, It is Ordered that the mandate of this court heretofore issued in this cause on December 1, 1981 is withdrawn, the judgment of this court filed in this cause on August 4, 1981, except as is affirmed by the judgment of the Supreme Court dated September 14, 1982, is vacated and the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court. The judgment and sentence appealed from herein is reversed in part and affirmed in part and the cause is remanded to the trial court for a new trial on Counts I & III. Costs allowed shall be taxed in the trial court (Rule 9.400(a) Florida Rules of Appellate Procedure).